Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	 	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by a telephonic interview with Chase Brill on 2/22/22.
The claims have been amended as follows:
 CANCEL CLAIMS 13,16 AND 18.
REPLACE CLAIM 1 BY:
A light source device comprising:
a substrate having an upper surface including a first mounting area, a second mounting area located at a first lateral side of the first mounting area, and a third mounting area located at a second lateral side of the first mounting area that is opposite the first lateral side;
a plurality of light emitting elements including a first light-emitting element, a second light-emitting element, and a third light-emitting element disposed on the upper surface of the substrate;
a plurality of light-shielding members, which include a first light-shielding member disposed on an upper surface of the second light-emitting element, and a second light-shielding member disposed on an upper surface of the third light-emitting element, wherein no light shielding member is disposed on an upper surface of the first light-emitting element; 
a light guide member having an upper surface and a lower surface, the light guide member defining, in the lower surface, a plurality of first recesses and at least one second recess; and
a frame member covering lateral surfaces and a part of the upper surface of the light guide member, the frame member being configured to reflect light transmitted from the lateral surfaces of the light guide member;
wherein the first light-emitting element is located on the first mounting area in a first of the first recesses, the second light-emitting element is located on the second mounting area in a second of the first recesses, and the third light-emitting element is located on the third mounting area in a third of the first recesses;
wherein the first, second, and third light-emitting elements are configured to be turned on and off discretely with respect one another,
wherein the second recess comprises annular portions each surrounding a corresponding one of the first recesses in a top view, and
wherein, in a cross-sectional view: 
the second recess includes a first unit second recess located between the first light-emitting element and the second light-emitting element, and a second unit second 
the first unit second recess is defined by a first surface facing the first light-emitting element and a second surface facing the second light-emitting element,
the second unit second recess is defined by a third surface facing the first light-emitting element and a fourth surface facing the third light-emitting element,
an inclination angle of the first surface relative to the upper surface of the substrate is greater than an inclination angle of the second surface relative to the upper surface of the substrate, and
an inclination angle of the third surface relative to the upper surface of the substrate is greater than an inclination angle of the fourth surface relative to the upper surface of the substrate.

REPLACE CLAIM 5 BY:
The light source device according to claim 1, further comprising a plurality of wavelength conversion members, each covering element-lateral-surfaces of a respective one of the light-emitting elements.

REPLACE CLAIM 6 BY:
  The light source device according to claim 5, wherein the plurality of wavelength conversion members include a first wavelength conversion member located between the upper surface of the second light-emitting element and the first light-shielding , and a second wavelength conversion member located between the upper surface of the third light-emitting and the second light-shielding member.

REPLACE CLAIM 8 BY:
The light source device according to claim 7, wherein the plurality of light-shielding members   include a light shielding member disposed on or above the upper surface of   each respective light-emitting element mounted in the mounting areas in a first row, an n-th row, a first column, and an m-th column.

REPLACE CLAIM 9 BY:
The light source device according to claim 1, further comprising a plurality of covering members, each covering member covering an upper surface of a respective one of the light-shielding members.

REPLACE CLAIM 15 BY:
The light source device according to claim 1, 
	wherein, in the cross-sectional view, an inclination angle of each of the first, second, third, and fourth surfaces relative to the upper surface of the substrate is 40° or more and 70° or less in a cross-sectional view;
	wherein the illumination areas and the mounting areas are arranged in n rows and m columns, where n ≥ 2 and m ≥ 2; and
	wherein the plurality of light-shielding member include a light-shielding member disposed on or above the upper surface of each respective light-emitting element mounted in the mounting areas in a first row, an n-th row, a first column, and an m-th column.


REPLACE CLAIM 17 BY:
The light source device according to claim 1, 
	wherein, in the cross-sectional view, an inclination angle of each of the first, second, third, and fourth surfaces relative to the upper surface of the substrate is 40° or more and 70° or less in a cross-sectional view; 
	 wherein, in the cross-sectional view, an inclination angle of at least one of the surfaces defining the first recesses relative to the upper surface of the substrate is 70° or more and 90° or less;
	wherein the illumination areas and the mounting areas are arranged in n rows and m columns, where n ≥ 2 and m ≥ 2; and
	wherein the plurality of light-shielding members include a light shielding member disposed on or above the upper surfaces of each respective light-emitting element mounted in the mounting areas in a first row, an n-th row, a first column, and an m-th column.

Examiner’s reasons for allowance
 Claims 1-12,14-15,17 and 19-20 are allowed over prior art of record.
	The following is an examiner's statement of reasons for allowance: 
Regarding claim 1, the prior art of record neither shows nor suggests a light source device comprising all the limitations set forth in claim 1, particularly comprising the limitations of “a plurality of light-shielding members, which include a first light-shielding member disposed on an upper surface of the second light-emitting element, and a second light-shielding member disposed on an upper surface of the third light-emitting element, wherein no light shielding member is disposed on an upper surface of the first light-emitting element”.   
.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
                                            
 					Contact Information
      	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875